      Case 8:21-cr-00118-DMG Document 1 Filed 06/21/21 Page 1 of 4 Page ID #:1



 1

 2
                                                                 6/21/2021
 3

 4                                                                  DTA

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               No. 8:21-cr-00118-DMG

11              Plaintiff,                   I N F O R M A T I O N

12              v.                           [26 U.S.C. § 7206(1): Making and
                                             Subscribing to a False Tax Return]
13   LUKE HO,

14              Defendant.

15

16        The Acting United States Attorney charges:
17                                     COUNT ONE
18                              [26 U.S.C. § 7206(1)]
19        On or about January 20, 2018, in Orange County, within the
20   Central District of California, defendant LUKE HO willfully made and
21   subscribed to a materially false United States Individual Income Tax
22   Return, for the calendar year 2017, which defendant HO verified as
23   true, correct, and complete by written declaration made under penalty
24   of perjury and caused to be filed with the Internal Revenue Service,
25   and which defendant HO did not believe to be true and correct as to
26   every material matter, in that the tax return falsely reported that
27   his total income in 2017 was $51,828, when, as defendant HO knew, his
28   true income in 2017 was substantially higher, namely, $104,757,
      Case 8:21-cr-00118-DMG Document 1 Filed 06/21/21 Page 2 of 4 Page ID #:2



 1   including $52,929 that defendant HO received as an employee of the

 2   Church for the Healthy Self.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
      Case 8:21-cr-00118-DMG Document 1 Filed 06/21/21 Page 3 of 4 Page ID #:3



 1                                     COUNT TWO

 2                              [26 U.S.C. § 7206(1)]

 3        On or about March 22, 2019, in Orange County, within the Central

 4   District of California, defendant LUKE HO willfully made and

 5   subscribed to a materially false United States Individual Income Tax

 6   Return, for the calendar year 2018, which defendant HO verified as

 7   true, correct, and complete by written declaration made under penalty

 8   of perjury and caused to be filed with the Internal Revenue Service,

 9   and which defendant HO did not believe to be true and correct as to

10   every material matter, in that the tax return falsely reported that

11   his total income in 2018 was $61,872, when, as defendant HO knew, his

12   true income in 2018 was substantially higher, namely, $549,333,

13   including $487,461 that defendant HO received as an employee of the

14   Church for the Healthy Self.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            3
      Case 8:21-cr-00118-DMG Document 1 Filed 06/21/21 Page 4 of 4 Page ID #:4



 1                                    COUNT THREE

 2                              [26 U.S.C. § 7206(1)]

 3        On or about February 18, 2020, in Orange County, within the

 4   Central District of California, defendant LUKE HO willfully made and

 5   subscribed to a materially false United States Individual Income Tax

 6   Return, for the calendar year 2019, which defendant HO verified as

 7   true, correct, and complete by written declaration made under penalty

 8   of perjury and caused to be filed with the Internal Revenue Service,

 9   and which defendant HO did not believe to be true and correct as to

10   every material matter, in that the tax return falsely reported that

11   his total income in 2019 was $71,612, when, as defendant HO knew, his

12   true income in 2019 was substantially higher, namely, $101,799,

13   including $30,187 that defendant HO received as an employee of the

14   Church for the Healthy Self.

15
                                           TRACY L. WILKISON
16                                         Acting United States Attorney
17

18
                                           BRANDON D. FOX
19                                         Assistant United States Attorney
                                           Chief, Criminal Division
20
                                           BENJAMIN R. BARRON
21                                         Assistant United States Attorney
                                           Chief, Santa Ana Branch Office
22
                                           GREGORY W. STAPLES
23                                         Assistant United States Attorney
24

25

26

27

28

                                            4
